Case 1:17-cr-00664-JBW-RER Document 212 Filed 09/30/19 Page 1 of 2 PageID #: 1514
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  JPM                                                271 Cadman Plaza East
  F. #2017R00050                                     Brooklyn, New York 11201



                                                     September 30, 2019

  By ECF and Hand Delivery

  The Honorable Jack B. Weinstein
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:     United States v. Richard Luthmann
                        Criminal Docket No. 17-664 (JBW)

  Dear Judge Weinstein:

                 The government respectfully submits this letter in connection with the
  defendant’s sentencing proceeding, which occurred on September 9, 2019. At the
  proceeding, the Court directed the government to provide a list of victims to whom
  restitution should be paid by the defendant. The government, with no objection from the
  defendant, respectfully requests that the Judgment list the following victims and restitution
  amounts:

            Victim                                              Restitution Amount
            GDB International Inc.                              $209,734.96
            Civil Metals Inc.                                   $57,457.74
            JC Horizon Ltd.                                     $64,625.87
            JLJ International Holdings LLC                      $22,370.39
            UVA Recycling Inc.                                  $10,000.00
            AMG Resources Corp                                  $195,722.30
            Total Restitution Amount                            $559,911.26
Case 1:17-cr-00664-JBW-RER Document 212 Filed 09/30/19 Page 2 of 2 PageID #: 1515




                 The government respectfully requests the Court order the foregoing restitution
  as part of the Court’s judgment.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                             By:             /s/
                                                    James P. McDonald
                                                    Assistant U.S. Attorney
                                                    (718) 254-6376

  cc:    Clerk of Court (JBW) (by ECF)
         Arthur Aidala, Esq. (by ECF)
         Mario Romano, Esq. (by ECF)




                                                2
